Case 5:21-cv-01243-JGB-KK Document 1 Filed 07/26/21 Page 1 of 31 Page ID #:1




 1   Christina Gilbertson (California Bar No. 236877)
 2   christina@jfnvlaw.com
     Jennings & Fulton, LTD
 3
     2580 Sorrel Street
 4   Las Vegas, NV 89146
     Phone: 702-979-3565
 5

 6   Gregory J. Glaser (California Bar No. 226706)
     greg@gregglaser.com
 7
     Greg Glaser, Attorney at Law
 8   4399 Buckboard Drive #423
     Copperopolis, CA 95228
 9
     Phone: 925-642-6651
10
     Joseph S. Gilbert (Nevada Bar No. 9033)
11
     joey@joeygilbertlaw.com
12   Joey Gilbert & Associates
     405 Marsh Avenue
13
     Reno, NV 89509
14   Phone: 775-284-7700
     (Subject to pro hac vice admission)
15

16   Attorneys for Plaintiffs
17

18                        UNITED STATES DISTRICT COURT
19                 FOR THE CENTRAL DISTRICT CALIFORNIA
20

21
     AMERICA’S FRONTLINE                               Complaint for Declaratory and
22   DOCTORS; Carly Powell; and                        Injunctive Relief
23
     Deborah Choi,

24                   Plaintiffs,
25
          v.
26
27
     KIM A. WILCOX, in his official
     capacity as CHANCELLOR OF
28   THE UNIVERSITY OF
                                                       1
                                Complaint for Declaratory and Injunctive Relief
Case 5:21-cv-01243-JGB-KK Document 1 Filed 07/26/21 Page 2 of 31 Page ID #:2




 1
     CALIFORNIA RIVERSIDE;
     HOWARD GILLMAN, in his
 2   official capacity as
 3   CHANCELLOR OF THE
     UNIVERSITY OF CALIFORNIA
 4   IRVINE; THE REGENTS OF
 5   THE UNIVERSITY OF
     CALIFORNIA, a Corporation;
 6   MICHAEL V. DRAKE, in his
 7   official capacity as President of the
     UNIVERSITY OF CALIFORNIA;
 8   and John and Jane Does 1-100,
 9
                     Defendants.
10

11

12        Federal Jurisdiction pursuant to 28 U.S.C. §§ 1331, 1337, and 1343(a).
13                                      INTRODUCTION
14          Plaintiffs are students enrolled with the University of California (“UC”),
15   which recently mandated Covid-19 vaccination upon them (even though
16   Plaintiffs have already recovered swiftly from Covid-19 with natural immunity),
17   and upon all other students attending UC this Autumn. Plaintiffs continue to
18   have robust natural immunity superior to the vaccine-induced immunological
19   response now mandated by State Defendants.
20          Plaintiffs, and others similarly situated, can work with their healthcare
21   providers to prove their natural immunity through accepted clinical definition
22   and laboratory testing where indicated (“Prescreening”), including, but not
23   limited to, patient history, or a T-cell test.
24          Covid-19 vaccination is classified as genetic medical intervention.1 It
25
     1
26
       For clarity of reference, Plaintiffs are using the names given to the medical
     products by their manufacturers and Defendants. However, Plaintiffs reject the
27   highly misleading use of the term "vaccine" to describe these medical products,
28
     since they are not vaccines within the settled meaning of the term and, instead,
     are more precisely described as a form of experimental genetic manipulation.
                                                     2
                              Complaint for Declaratory and Injunctive Relief
Case 5:21-cv-01243-JGB-KK Document 1 Filed 07/26/21 Page 3 of 31 Page ID #:3




 1   carries both known and unknown risk of harm to Plaintiffs and others, such as
 2   serious illness and death.
 3         Plaintiffs seek the issuance of an order to show cause, shifting the burden
 4   to Defendants to prove that Defendants’ decision to reject scientifically accepted
 5   Prescreening methods meets a compelling State interest, and that such decision
 6   to reject accepted Prescreening science is narrowly tailored to avoid unnecessary
 7   infringement upon Plaintiffs’ Constitutional rights.
 8         Plaintiffs further seek declaratory relief that Defendants’ unscientific
 9   decision to reject Prescreening science, in order to unscientifically propagate
10   Defendants’ one-size-fits-all vaccine mandate, imminently threatens the lives of
11   Plaintiffs, and others, and unlawfully segregates them based on their Covid-19
12   Recovered medical condition and natural mRNA genetic status, which is an
13   unlawful infringement by Defendants upon Plaintiffs’ constitutional rights that
14   places Plaintiffs’ lives and public health in jeopardy.
15         Plaintiffs seek an injunction to restrain Defendants’ from utilizing the
16   discredited tools of coercion and segregation of natural peoples in violation of
17   Federal and State law, including, but not limited to, Defendants’ unscientific
18   one-size-fits-all vaccine mandate where Defendants reject scientifically accepted
19   Prescreening methods, and, therefore, place Plaintiffs’ lives and public health in
20   jeopardy.
21                            JURISDICTION AND VENUE
22         1.     This action asserts federal claims pursuant to 42 U.S.C. § 1983. This
23   Court has subject matter jurisdiction under 28 U.S.C. §§ 1331, 1337, and
24   1343(a). The Court has additional remedial authority under 28 U.S.C. §§ 2201(a)
25   and 2202.
26         2.     Venue of this civil action in the Judicial District for the Central
27   District of California is proper pursuant to 28 U.S.C. § 1391 (b) (1) and (2).
28   Plaintiffs reside and attend higher education with the UC in this District.
                                                   3
                            Complaint for Declaratory and Injunctive Relief
Case 5:21-cv-01243-JGB-KK Document 1 Filed 07/26/21 Page 4 of 31 Page ID #:4




 1   Defendants maintain offices, exercise their authority in their official capacities,
 2   and have taken the actions at issue in this matter in the Judicial District for the
 3   Central District of California.
 4         3.     This Court has jurisdiction over the claims asserting violations of
 5   the laws and Constitution of the State of California through its supplemental
 6   jurisdiction under 28 U.S.C. section 1367(a), as those claims are so closely
 7   related to the Plaintiffs’ federal question and Section 1983 claims that they form
 8   part of the same case or controversy under Article III of the United States
 9   Constitution.
10                                           PARTIES
11         4.     Plaintiff AMERICA’S FRONTLINE DOCTORS (“AFLDS”) is a
12   non-partisan, not-for-profit organization of hundreds of member physicians that
13   come from across the country (including California), representing a range of
14   medical disciplines and practical experience on the front lines of medicine.
15   AFLDS’ programs focus on a number of critical issues including:
16                • Providing Americans with science-based facts about COVID-19;
17                • Protecting physician independence from government overreach;
18                • Combating the “pandemic” using evidence-based approaches
19                without compromising Constitutional freedoms;
20                • Fighting medical cancel culture and media censorship;
21                • Advancing healthcare policies that protect the physician-patient
22                relationship;
23                • Expanding COVID-19 treatment options for all Americans who
24                need them; and
25                • Strengthening the voices of front-line doctors in the national
26                healthcare conversation.
27         5.     AFLDS’ core beliefs, shared by each of its member health care
28   professionals, include the following:
                                                   4
                            Complaint for Declaratory and Injunctive Relief
Case 5:21-cv-01243-JGB-KK Document 1 Filed 07/26/21 Page 5 of 31 Page ID #:5




 1                 • That the American people have the right to accurate information
 2                 using trusted data derived from decades of practical experience, not
 3                 politicized science and Big Tech-filtered public health information.
 4                 • That critical public health decision-making should take place away
 5                 from Washington and closer to local communities and the
 6                 physicians that serve them. They are steadfastly committed to
 7                 protecting the physician-patient relationship.
 8                 • That front-line and actively practicing physicians should be
 9                 incorporated into the nation’s healthcare policy conversation.
10                 • That safe and effective, over-the-counter COVID preventative and
11                 early treatment options should be made available to all Americans
12                 who need them. They reject mandatory government lockdowns and
13                 restrictions not supported by scientific evidence. They support
14                 focused care for the nation’s at-risk population, including seniors
15                 and the immune-compromised.
16          6.     AFLDS, through its member physicians, is deeply committed to
17   maintaining the physician-patient relationship in the face of government
18   encroachment. AFLDS member physicians provide care to UC students
19   (including for example in Riverside County) directly impacted by the UC’s
20   Covid-19 vaccine mandate, which is impairing physician-patient relationships,
21   and the ability of the patients to exercise informed consent/refusal without duress
22   caused by the UC.
23          7.     Each of AFLDS’ member physicians is also deeply committed to
24   the guiding principle of medicine, “FIRST, DO NO HARM”. They take gravely
25   their ethical obligations to their patients. It is axiomatic that a physician’s duty is
26   to his or her patient.
27          8.     AFLDS has recommended that the experimental Covid-19 vaccines
28   be prohibited for use in the under-20 age category, and strongly discouraged for
                                                     5
                              Complaint for Declaratory and Injunctive Relief
Case 5:21-cv-01243-JGB-KK Document 1 Filed 07/26/21 Page 6 of 31 Page ID #:6




 1   use in the healthy population above the age of 20 through the age of 69. These
 2   recommendations have sound and broadly scientific foundations upon which
 3   they are based.
 4         9.     AFLDS holds sacrosanct the relationship between doctor and patient
 5   where truly informed decisions are to be made, taking into consideration all of
 6   the factors relating to the patients’ health, risks, co-morbidities and
 7   circumstances.
 8         10.    It is critical to point out that for AFLDS member physicians, the
 9   practice of medicine is not simply a job. Neither is it merely a career. Rather, it is
10   a sacred trust. It is a true high calling that often requires a decade or more of
11   highly focused sacrificial dedication to achieve.
12         11.    The types of harm the AFLDS member physicians are inevitably
13   subjected to by the UC’s mandate to inject young people with the experimental
14   COVID-19 vaccine is truly irreparable. Such harm strikes at the moral and
15   ethical underpinnings of their calling as a physician and drives irreparable
16   wedges into the sacred doctor-patient relationship that cannot be healed and
17   certainly cannot be addressed with monetary damages.
18         12.    Plaintiff Carly Powell ("Carly") is enrolled as an undergraduate
19   student at University of California, Riverside campus. She lives in a campus
20   apartment in Riverside. Carly is a Covid-19 Recovered person, having contracted
21   the virus in December 2020. Carly has joined her local chapter of AFLDS as a
22   non-physician Citizen Corps member. UC Riverside’s implementation of the
23   UC’s Covid-19 vaccine mandate has put Carly under duress and impaired her
24   ability to exercise informed consent/refusal of the Covid-19 vaccine with
25   physicians of her choice.
26         13.    Plaintiff Deborah Choi ("Deborah") is enrolled as a law student at
27   University of California, Irvine campus. Deborah resides in Irvine, California,
28   which is located in Orange County. Deborah is a Covid-19 Recovered person,
                                                    6
                             Complaint for Declaratory and Injunctive Relief
Case 5:21-cv-01243-JGB-KK Document 1 Filed 07/26/21 Page 7 of 31 Page ID #:7




 1   having contracted the virus in November 2020. Deborah has joined her local
 2   chapter of AFLDS as a non-physician Citizen Corps member. UC Irvine’s
 3   implementation of the UC’s Covid-19 vaccine mandate has put Deborah under
 4   duress and impaired her ability to exercise informed consent/refusal of the
 5   Covid-19 vaccine with physicians of her choice.
 6         14.    Plaintiffs plead for relief, to be freed from Defendants’ tactics of
 7   coercion and discrimination amounting to duress as a consequence of their
 8   choice not to submit to the myriad risks of Covid-19 vaccine injury that
 9   Defendants are unable to quantify.
10         15.    Defendant Kim A. Wilcox (“Wilcox”) is the Chancellor of
11   University of California Riverside campus. Wilcox implements the Covid-19
12   vaccine mandate of the UC at the Riverside campus, including also Wilcox’s
13   approved coercion policies that he targets to the UC Riverside community. He is
14   being sued in his official capacity.
15         16.    Defendant Howard Gillman (“Gillman”) is the Chancellor of
16   University of California Irvine campus. Gillman implements the Covid-19
17   vaccine mandate of the UC at the Irvine campus, including also Gillman’s
18   approved coercion policies that he targets to the UC Irvine community. He is
19   being sued in his official capacity.
20         17.    Defendant The Regents of the University of California (“UC”) is a
21   public legal entity, operating as a public university system in California with 10
22   campuses and more than 280,000 students. UC is a state-created, state-financed,
23   and state-run public trust education system, and, as such, it is subject to the
24   Fourteenth Amendment of the United States Constitution and Article IX, Section
25   9 of the California Constitution.
26         18.    Defendant Michael V. Drake (“Drake”) is the President of the
27   University of California. He is being sued in his official capacity.
28         19.    Defendants John and Jane Does 1-100 are, as yet, unknown persons.
                                                    7
                             Complaint for Declaratory and Injunctive Relief
Case 5:21-cv-01243-JGB-KK Document 1 Filed 07/26/21 Page 8 of 31 Page ID #:8




 1                        DEFENDANTS HARM PLAINTIFFS
 2         20.    Defendants’ vaccination mandates, as referenced herein, constitutes
 3   state action taken under color of law. Defendants’ inability to quantify the
 4   myriad risks of Covid-19 vaccine injury is not evidence of safety, but, rather, is
 5   evidence of human medical experiment.
 6         21.    Plaintiffs have experienced concrete and particularized injuries-in-
 7   fact that are both actual and imminent, including, but not limited to the
 8   following: (a) Defendants are unconstitutionally coercing and segregating
 9   Plaintiffs without scientific justification because Plaintiffs are exercising their
10   Constitutional, and federal and state statutory, rights to decline involuntary
11   injection of harmful experimental drugs; (b) Defendants are engaged in
12   unmitigated coercion to subvert Plaintiffs’ absolute right to refuse to serve as
13   subjects to unnecessary medical experiments which are known to be dangerous,
14   and even life-threatening, and to be free of discrimination for exercising this
15   right; and (c) Plaintiffs experience certain and palpable threat of mandatory
16   vaccination as Defendants push unscientific fear (rather than mathematical and
17   clinical facts) upon Plaintiffs, and upon the public at large.
18         22.    Defendants’ unscientific discrimination against unvaccinated Covid-
19   19 recovered students with superior immunity foreseeably places such students,
20   including Plaintiffs, under duress with respect to their exercise of informed
21   consent/refusal of Covid-19 vaccination. Among the duress techniques utilized
22   by Defendants are the following examples, which techniques are a pattern and
23   practice that Defendants tweak rapidly and dictate forcefully:
24      • Dictating that Covid-19 vaccinated students may breathe freely, but
25         unvaccinated Covid-19 recovered students with superior immunity can
26         only breathe as the UC and Chancellor authorize.
27      • Dictating that Covid-19 vaccinated students are presumed healthy, but
28         unvaccinated Covid-19 recovered students with superior immunity must
                                                    8
                             Complaint for Declaratory and Injunctive Relief
Case 5:21-cv-01243-JGB-KK Document 1 Filed 07/26/21 Page 9 of 31 Page ID #:9




 1             submit to PCR genetic testing (performed by forceful penetration of the
 2             student’s nasal cavity creating risk of serious harm) and miscellaneous
 3             health examinations intruding student medical privacy.
 4        • Dictating that Covid-19 vaccinated students may physically access classes
 5             on campus, but unvaccinated Covid-19 recovered students with superior
 6             immunity are denied access to the education (and the rights and services
 7             that come with it, including healthcare) for which they have prepaid and
 8             invested their livelihoods.
 9        • Dictating Covid-19 vaccinated students may congregate normally, but
10             unvaccinated Covid-19 recovered students with superior immunity must
11             maintain 6-feet distancing from others, and be subjected to various
12             physical barriers.
13        • Distributing gifts, prizes, and incentives to Covid-19 vaccinated persons,
14             but isolating unvaccinated Covid-19 recovered students with superior
15             immunity.
16             All of the above techniques create an educational environment that is
17   separate, unequal, and discriminatory based on medical condition and genetic
18   status.
19             23.   The unscientific rapid tweaking of Defendants’ vaccine mandates
20   also causes direct and unnecessary disruption of Plaintiffs’ doctor-patient
21   relationships, bodily integrity, education, and livelihood.
22               COVID-19 VACCINATION RISK AND PRESCREENING
23             24.   The typical timeline of so-called ‘successful’ vaccine trials is 10-15
24   years, and most fail, such as an AIDS vaccine that unsuccessfully took about 35
25   years.2 That is not all ‘red tape’; rather, there are sequential steps that are
26   performed, including, for example, long term animal testing, fertility testing,
27   teratogenicity testing, and monitoring post-release. The first three datapoints
28   2
         https://www.niaid.nih.gov/diseases-conditions/hiv-vaccine-research-history
                                                       9
                                Complaint for Declaratory and Injunctive Relief
Case 5:21-cv-01243-JGB-KK Document 1 Filed 07/26/21 Page 10 of 31 Page ID #:10




 1    (listed immediately above) are not even known yet for the new vaccines, but the
 2    post-release monitoring in the CDC database, the Vaccine Adverse Event
 3    Reporting System (“VAERS”) already shows an exponential increase in vaccine-
 4    related deaths over the previous year.3 Plaintiffs highlight this to emphasize that,
 5    in the strict scrutiny balancing test, the burden of proof must belong on the party
 6    calling for the medical intervention, or the deviation from the normal process,
 7    and all the more so if the medical intervention is brand new and still in medical
 8    trials (such as the 3 main Covid vaccines are).
 9          25.    Those individuals who have had, and, knowingly or unknowingly,
10    recovered from the SARS-CoV-2 virus, or those individuals who currently have
11    the virus, are herein collectively referred to as the “Covid-19 Recovered”. The
12    medical trials for the Pfizer4, Moderna5, and Johnson & Johnson6 Covid-19
13    vaccines excluded the Covid-19 Recovered and many top publishing physicians7
14    3
        https://www.cdc.gov/coronavirus/2019-ncov/vaccines/safety/vaers.html
      4
15      https://www.fda.gov/media/144412/download
        https://www.fda.gov/media/144246/download
16
        https://www.fda.gov/media/144245/download
17      https://www.fda.gov/media/144245/download
        https://www.fda.gov/media/144413/download
18
        https://www.fda.gov/media/148542/download
19      https://cdn.pfizer.com/pfizercom/2020-
      11/C4591001_Clinical_Protocol_Nov2020.pdf
20    5
        https://www.fda.gov/media/144434/download
21      https://www.fda.gov/media/144452/download
        https://www.cdc.gov/vaccines/acip/recs/grade/covid-19-moderna-vaccine.html
22
      https://www.modernatx.com/sites/default/files/content_documents/Final%20mR
23    NA-1273-P301%20Protocol%20Amendment%206%20-%2023Dec2020.pdf
      6
24
        https://www.fda.gov/media/146217/download
        https://www.fda.gov/media/146338/download
25      https://www.fda.gov/media/146303/download
26
        https://www.fda.gov/media/146219/download
      7
        https://pubmed.ncbi.nlm.nih.gov/?term=Hooman+Noorchashm
27      https://pubmed.ncbi.nlm.nih.gov/?term=+McCullough+PA
28
        https://www.icandecide.org/wp-content/uploads/2021/06/Letter-to-CDC-re-
      recovered-superior-to-vaccinated_2021_05_28.pdf
                                                   10
                             Complaint for Declaratory and Injunctive Relief
Case 5:21-cv-01243-JGB-KK Document 1 Filed 07/26/21 Page 11 of 31 Page ID #:11




 1    are proactively Prescreening patients to protect them if they are Covid 19
 2    Recovered. See, e.g., from Pfizer trial:
 3                 “5.2. Exclusion Criteria Participants are excluded from
 4                 the study if any of the following criteria apply: …
 5                 Previous clinical (based on COVID-19 symptoms/signs
 6                 alone, if a SARS-CoV-2 NAAT result was not available)
 7                 or microbiological (based on COVID-19 symptoms/signs
 8                 and a positive SARS-CoV-2 NAAT result) diagnosis of
 9                 COVID-19.”
10          26.    Emphasizing the importance of shifting the proof of safety burden to
11    the State, emerging data establishes that vaccinating the Covid-19 Recovered
12    causes an immediately higher death rate worldwide for no benefit8, as there is a
13    much stronger (10-20x)9 antibody response to the Covid-19 vaccine,
14    overwhelming the immune system, if a person has previously had the virus.
15    Scientists and clinicians observing patients in real time are reporting the same
16    phenomenon all over the world, as this representative example highlights:
17    “People with prior COVID-19 illness appear to experience significantly
18    increased incidence and severity of side effects after receiving the COVID-19
19    vaccine”10 Some of these increased side effects include: blood clots,
20    hemorrhage, thrombocytopenia, heart attack, and strokes; reproductive issues,
21    including menstrual irregularities, reduced fertility, miscarriages; transmission of
22    spike protein from vaccinated individuals, such as through breast milk and
23    associated risk in neonates and infants; neurological disorders, including
24    Guillain-Barré syndrome, Bell’s Palsy, transverse myelitis and unspecified
25
      8
26
        https://ourworldindata.org/explorers/coronavirus-data-explorer
        https://authorea.com/doi/full/10.22541/au.162136772.22862058
27      https://www.medrxiv.org/content/10.1101/2021.04.20.21255670v1
      9
28
        https://www.medrxiv.org/content/10.1101/2021.04.15.21252192v1
      10
         https://www.medrxiv.org/content/10.1101/2021.02.26.21252096v1
                                                   11
                             Complaint for Declaratory and Injunctive Relief
Case 5:21-cv-01243-JGB-KK Document 1 Filed 07/26/21 Page 12 of 31 Page ID #:12




 1    neurologic damage.
 2          27.    Despite the foregoing, Defendants issued an unscientific statewide
 3    UC mandate of Covid-19 vaccination without any accommodation for
 4    Prescreening. Defendants’ dogmatic reliance upon ‘CDC recommendations’ is
 5    not based on real time data, or on actual numbers. This explains why scientists
 6    and clinicians monitoring patients in real time are achieving superior health
 7    outcomes than CDC recommendations, utilizing therapeutic protocols (such as
 8    Ivermectin), and emphasizing the robustness of natural immunity. An example of
 9    this came recently from Dr. Marty Makary, a professor at the Bloomberg School
10    of Public Health, who stated publicly that because “half the country” likely
11    already have natural lifelong immunity to Covid-19, “I never thought I’d say
12    this, but please ignore the CDC guidance.”11
13          28.    Whilst Defendants behave unscientifically (pretending that ‘science
14    is settled’ because the CDC ‘always knows best’), real scientists in this country,
15    as well as in other countries, are achieving consistently superior health outcomes
16    for patients by doing the opposite of the one-size-fits-all approach mandated by
17    Defendants. Indeed, Defendants’ position is novel and radical. Scientifically
18    accepted virology and immunology precepts12 hold that immunity from natural
19    infection is the best, most robust, and longest lasting way to deal with epidemics
20    such as Covid 19. Defendants’ statements to the contrary are categorically
21    false, and courts must not defer to false statements simply because some
22    government scientists argue for them, but, rather, courts must apply strict
23    scrutiny. See e.g., Roman Catholic Diocese v. Cuomo, No. 20A87, 2020 U.S.
24    11
         https://www.theblaze.com/news/johns-hopkins-professor-ignore-cdc-natural-
25    immunity-works (Dr. Makary emphasized “Natural immunity works… We've
26
      got to start respecting individuals who choose not to get the vaccine, instead of
      demonizing them. There is more data on natural immunity than there is on
27    vaccinated immunity, because natural immunity has been around longer.")
      12
28
         https://www.wiley.com/en-
      us/Roitt%27s+Essential+Immunology%2C+13th+Edition-p-9781118415771
                                                   12
                             Complaint for Declaratory and Injunctive Relief
Case 5:21-cv-01243-JGB-KK Document 1 Filed 07/26/21 Page 13 of 31 Page ID #:13




 1    LEXIS 5708, at *16 (Nov. 25, 2020) (Justice Gorsuch concurring, “Why have
 2    some mistaken this Court’s modest decision in Jacobson for a towering authority
 3    that overshadows the Constitution during a pandemic? In the end, I can only
 4    surmise that much of the answer lies in a particular judicial impulse to stay out of
 5    the way in times of crisis. But if that impulse may be understandable or even
 6    admirable in other circumstances, we may not shelter in place when the
 7    Constitution is under attack. Things never go well when we do.”) Plaintiffs’
 8    constitutional rights are not subject to the luxury and disposal of the gaggle of
 9    government scientists who have proven unable to actually follow the scientific
10    method requiring genuine study of unvaccinated control groups.
11          29.    Early evidence supports that natural immunity with SARS-CoV-2 in
12    the unvaccinated will be lifelong. In still more emerging data, The Cleveland
13    Clinic found the following: “Individuals who have had SARS-CoV-2 infection
14    are unlikely to benefit from COVID-19 vaccination.” 13 And no evidence about
15    SARS-CoV-2 exists that suggests a deviation from the accepted science of
16    natural immunity, let alone a radical departure from same. Natural immunity is
17    routinely demonstrated by antibody testing as well as humoral immunity (i.e., T-
18    cell, plasma). Evidence includes prior infection14 with SARS-CoV-115
19    (approximately 18 years ago16), which is approximately 78% identical to SARS-
20    Cov-2, whereby natural immunity is still robust against current SARS-CoV-2.
21    There is NO evidence to support the argument that the Covid-19 Recovered lose
22    their immunity. In fact, there is evidence of the opposite. Lifetime immunity17 is
23    anticipated. In a top scientific journal, the Lancet, we read about the well-
24
      13
25       https://www.medrxiv.org/content/10.1101/2021.06.01.21258176v3
      14
26
         https://www.bmj.com/content/370/bmj.m3563
      15
         https://pubmed.ncbi.nlm.nih.gov/32668444/
27    16
         https://newsroom.uw.edu/news/antibody-neutralizes-sars-and-covid-19-
28
      coronaviruses
      17
         https://www.nature.com/articles/d41586-021-01442-9
                                                   13
                             Complaint for Declaratory and Injunctive Relief
Case 5:21-cv-01243-JGB-KK Document 1 Filed 07/26/21 Page 14 of 31 Page ID #:14




 1    powered SIREN study: “The findings of the authors suggest that infection and
 2    the development of an antibody response provides protection similar to or even
 3    better than currently used SARS-CoV-2 vaccines. … The SIREN study adds to a
 4    growing number of studies which demonstrate that infection does protect against
 5    reinfection.” 18 Defendants can cite to no statistically significant evidence that
 6    Covid-19 Recovered persons are at any risk whatsoever of reinfection or
 7    transmission, let alone greater risk than Covid-19 vaccinated persons.
 8          30.    Public health has always acknowledged this basic fact of
 9    immunology19 - that immunity from natural infection is the best, most robust, and
10    longest lasting - by screening for prior immunity, the Covid 19 Recovered will
11    be protected from the medical harm caused by unnecessary vaccinations.
12    Examples of this include measles, mumps, rubella, hepatitis B, hepatitis A,
13    chickenpox, and others. If a prior immunity exists, then no shot is indicated,
14    because risk without reward is not good medicine. Medical practice in general
15    prescreens to determine risk versus reward. Medicine does not (or should not)
16    push one-size-fits-all with drugs, such that any attempt to force one-size-fits-all
17    vaccination upon Plaintiffs does not satisfy logic, proper medical procedures, or
18    constitutional strict scrutiny.
19          31.    Once natural immunity is present, artificial immunity (vaccination)
20    is not indicated because it poses risk to vaccinate the immune. Besides being
21    unduly taxing on the body, there is the potential to dangerously induce Antibody
22    Dependent Enhancement (ADE).20 Defendants’ one-size-fits-all vaccine mandate
23    completely ignores this accepted science that protects Plaintiffs.21
24    18
         https://www.thelancet.com/journals/lancet/article/PIIS0140-6736(21)00782-
25    0/fulltext
      19
26
         https://www.wiley.com/en-
      us/Roitt%27s+Essential+Immunology%2C+13th+Edition-p-9781118415771
27    20
         https://pubmed.ncbi.nlm.nih.gov/7811870/
      21
28
         For example, antibodies to a specific portion of a pathogenic complex can be
      enhanced and activated when exposed in high concentration in the future. This
                                                    14
                              Complaint for Declaratory and Injunctive Relief
Case 5:21-cv-01243-JGB-KK Document 1 Filed 07/26/21 Page 15 of 31 Page ID #:15




 1          32.    Because vaccinating the immune is well known to be both
 2    unnecessary and potentially dangerous, public health vaccination programs have
 3    always included a standardized prescreening process. This same process should
 4    be all the more indicated with the new Covid-19 vaccines, which have, in
 5    addition to the above general risks, definite and specific heightened risk,
 6    including death, as stated above for Recovered Covid 19 individuals.
 7          33.    Prescreening must be instituted at once. Because there is evidence
 8    of severe higher risk, and because Covid-19 vaccination is a new agent,
 9    prescreening must be as robust as possible, including ruling out: current
10    infection, recent past infection (i.e., antibody testing), and older past infection
11    (i.e., T-detect, humoral immunity). This is accomplished by doctors in all the
12    traditional ways, such as taking a thorough patient history, and blood testing
13    where indicated. The Journal Nature22 states: “A detrimental effect linked to pre-
14    existing immunity is eminently testable and would be revealed by the same
15    COVID-19 cohort and vaccine studies proposed above.”
16                 UC RIVERSIDE COVID-19 VACCINE MANDATE
17          34.    Defendant Wilcox regularly publishes the Covid-19 vaccine policies
18    that he enforces at UC Riverside. See e.g.,
19    https://insideucr.ucr.edu/announcements/2021/06/23/campus-and-workplace-
20    covid-update and https://news.ucr.edu/articles/2021/07/20/deadline-provide-
21    vaccination-proof-aug-16 (“Deadline to provide vaccination proof is Aug. 16”).
22    Such policies and their enforcement constitute a pattern and practice of UC
23    Riverside discriminating against unvaccinated persons who are Covid-19
24
      phenomenon is common in such infections as Dengue, HIV, SARS, and Ebola.
25    In the case of human coronaviruses, the worst-case scenario, immunologically,
26
      would be when cross-reactive memory antibodies to related coronaviruses would
      not only be non-protective but would worsen the infection and the clinical
27    course. Such a phenomenon of antibody dependent enhancement (ADE) has
28
      already been described in several viral infections.
      22
         https://www.nature.com/articles/s41577-020-0389-z
                                                    15
                              Complaint for Declaratory and Injunctive Relief
Case 5:21-cv-01243-JGB-KK Document 1 Filed 07/26/21 Page 16 of 31 Page ID #:16




 1    recovered compared to persons who are Covid-19 vaccinated.
 2                   UC IRVINE COVID-19 VACCINE MANDATE
 3          35.    Defendant Gillman regularly publishes the Covid-19 vaccine
 4    policies that he enforces at UC Irvine. See e.g.,
 5    https://uci.edu/coronavirus/testing-response/covid-19-vaccine.php and
 6    https://uci.edu/coronavirus/messages/210716-uc-covid19-vaccine-policy.php
 7    (“For UCI, the compliance dates are…School of Law - Aug. 3…Main campus -
 8    Sept. 6”). Such policies and their enforcement constitute a pattern and practice of
 9    UC Irvine discriminating against unvaccinated persons who are Covid-19
10    recovered compared to persons who are Covid-19 vaccinated.
11                               UC STATEWIDE POLICY
12          36.    On or about July 15, 2021, Defendants UC and Drake published a
13    policy (republished by the other Defendants) to mandate Covid-19 vaccination
14    for all UC students, as follows:
15          “The deadline for initial implementation of the Program, which
16          is two (2) weeks before the first day of instruction at any
17          University campus or school for the Fall 2021.
18          …
19          “Exception: An approved exception to COVID-19 vaccination
20          based on a Medical Exemption, Disability, or Religious
21          Objection.
22          …
23          “Non-Pharmaceutical Intervention (NPI): An action, other
24          than getting vaccinated or taking medicine, that members of the
25          University community can take to help prevent or slow the
26          spread of COVID-19 and other contagious illnesses. NPIs
27          include, for example, staying home, especially when a person is
28          sick or when a member of the person’s family or household is
                                                   16
                             Complaint for Declaratory and Injunctive Relief
Case 5:21-cv-01243-JGB-KK Document 1 Filed 07/26/21 Page 17 of 31 Page ID #:17




 1          sick; quarantining when an unvaccinated person has been
 2          exposed to someone else with the illness; avoiding large
 3          gatherings; physical/social distancing; wearing personal
 4          protective equipment or face coverings; frequent handwashing
 5          and cleaning; and asymptomatic (surveillance) and
 6          symptomatic testing.
 7          …
 8          “As a condition of Physical Presence at a Location or in a
 9          University Program, all Covered Individuals must Participate in
10          the COVID-19 Vaccination Program by providing proof of Full
11          Vaccination or submitting a request for Exception or Deferral
12          no later than the Implementation Date. This requirement will be
13          subject to implementation guidelines and any local procedures
14          for enforcement. Alternative remote instructional programming
15          is not expected to be available in most cases and the availability
16          of alternative remote work arrangements will depend on
17          systemwide guidance and any local policies or procedures, as
18          well as the nature of the work to be performed.
19          …
20          “Students who fail to provide proof of vaccination or apply for
21          an Exception or Deferral by the Implementation Date may,
22          therefore, be subject to a registration hold.
23          …
24          “Each campus is responsible for: (i) assuring any necessary
25          updates are made to its local Infectious Diseases/Infection
26          Prevention and Control Programs; (ii) establishing deadlines for
27          COVID-19 Vaccination Program Participation on an annual or
28          ongoing basis, in consultation with epidemiology and infection
                                                   17
                             Complaint for Declaratory and Injunctive Relief
Case 5:21-cv-01243-JGB-KK Document 1 Filed 07/26/21 Page 18 of 31 Page ID #:18




 1          prevention experts and occupational health representatives as
 2          applicable and consistent with any supply limitations; and (iii)
 3          assuring implementation of the COVID-19 Vaccination
 4          Program at all sites…. Chancellors, Laboratory Directors, and
 5          the Vice President ANR are responsible for implementing this
 6          policy.
 7          …
 8          “[FAQ #9] I was recently diagnosed with COVID-19, and/or I
 9          had an antibody test that shows that I have natural immunity.
10          Does this support a Medical Exemption?
11          You may be eligible for a temporary Medical Exemption (and,
12          therefore, a temporary Exception), for up to 90 days after your
13          diagnosis and certain treatments. According to the US Food and
14          Drug Administration, however, “a positive result from an
15          antibody test does not mean you have a specific amount of
16          immunity or protection from SARS-CoV-2 infection …
17          Currently authorized SARS-CoV-2 antibody tests are not
18          validated to evaluate specific immunity or protection from
19          SARS-CoV-2 infection.” For this reason, individuals who have
20          been diagnosed with COVID-19 or had an antibody test are not
21          permanently exempt from vaccination.
22          …
23          “Those Covered Individuals who fail to Participate by being
24          Vaccinated or requesting an Exception or Deferral on or before
25          the Implementation Date will be barred from Physical Presence
26          at University Facilities and Programs, and may experience
27          consequences as a result of non-Participation, up to and
28
                                                  18
                            Complaint for Declaratory and Injunctive Relief
Case 5:21-cv-01243-JGB-KK Document 1 Filed 07/26/21 Page 19 of 31 Page ID #:19




 1          including dismissal from educational programs or
 2          employment.”
 3          And Appendix A to the UC Policy contains a medical exemption form that
 4    requires a healthcare provider to certify: “I certify that one or more of the
 5    Contraindications or Precautions recognized by the CDC or by the vaccines’
 6    manufacturers for each of the currently available COVID19 vaccines applies to
 7    the patient listed above. For that reason, COVID-19 vaccination using any of the
 8    currently available COVID-19 vaccines is inadvisable for this patient in my
 9    professional opinion.”
10          37.    The UC policy refers to the CDC webpage entitled, “Interim
11    Clinical Considerations for Use of COVID-19 Vaccines Currently Authorized in
12    the United States”, which contains the following excerpt:
13          “People should be offered vaccination regardless of their
14          history of symptomatic or asymptomatic SARS-CoV-2
15          infection; this includes people with prolonged post-COVID-19
16          symptoms. Data from clinical trials indicate that the currently
17          authorized COVID-19 vaccines can be given safely to people
18          with evidence of a prior SARS-CoV-2 infection. Viral testing to
19          assess for acute SARS-CoV-2 infection or serologic testing to
20          assess for prior infection is not recommended for the purposes
21          of vaccine decision-making.
22          “Vaccination of people with known current SARS-CoV-2
23          infection should be deferred until the person has recovered from
24          the acute illness (if the person had symptoms) and they have
25          met criteria to discontinue isolation. This recommendation
26          applies to people who experience SARS-CoV-2 infection
27          before receiving any vaccine dose and those who experience
28
                                                     19
                               Complaint for Declaratory and Injunctive Relief
Case 5:21-cv-01243-JGB-KK Document 1 Filed 07/26/21 Page 20 of 31 Page ID #:20




 1          SARS-CoV-2 infection after the first dose of an mRNA vaccine
 2          but before receipt of the second dose.
 3          “While there is no recommended minimum interval between
 4          infection and vaccination, current evidence suggests that the
 5          risk of SARS-CoV-2 reinfection is low in the months after
 6          initial infection but may increase with time due to waning
 7          immunity.”
 8          https://www.cdc.gov/vaccines/covid-19/clinical-
 9          considerations/covid-19-vaccines-us.html
10          Moreover, on such CDC webpage for the moment, a person’s previous
11    history of SARS-CoV-2 infection is not a contraindication or precaution to
12    Covid-19 vaccination.
13          38.    Defendants also publish policies that treat Covid-19 recovered
14    students as if their natural immunity is insufficient, such that these unvaccinated
15    Covid-19 recovered students are threatened with unnecessary medical procedures
16    and interventions without their consent (i.e., PCR testing).
17          39.    Defendants’ novel theories for the novel coronavirus and its
18    experimental vaccine are expressly based on conjecture that fails strict scrutiny
19    when applied as a healthcare mandate, as Defendants suggest without confirmed
20    data, for example:
21                 a. Covid-19 vaccines ‘could’ ‘may’ ‘possibly’ ‘ideally’ create a
22                    larger immune response23 and therefore perhaps hypothetically
23                    create superior immunity that just hasn’t been observed yet but
24
      23
25       https://mediasources.ucr.edu/articles/2021/03/03/what-uc-riverside-scientists-
26
      have-say-about-vaccines-variants-and-antibodies (“ideally”);
      https://campusreturn.ucr.edu/sites/g/files/rcwecm4671/files/2021-04/COVID-
27    19%20Vaccine%20education%20slide%20deck_UCLA_UCR%20%281%29.pdf
28
      , page 31 (“There is not enough information” “suggests”));
      https://uci.edu/coronavirus/testing-response/covid-19-vaccine.php (“usually”)
                                                    20
                              Complaint for Declaratory and Injunctive Relief
Case 5:21-cv-01243-JGB-KK Document 1 Filed 07/26/21 Page 21 of 31 Page ID #:21




 1                       might be observed in the unknown future by some unknown
 2                       institution.
 3                  b. Sars-Cov-2 ‘could’ ‘may’ ‘possibly’ be more likely to mutate in
 4                       the bodies of unvaccinated persons rather than vaccinated
 5                       persons24, even though that too hasn’t been observed yet but only
 6                       might be observed in the unknown future by some unknown
 7                       institution.
 8           Defendants’ pattern and practice of unsubstantiated conjecture has already
 9    been authoritatively rebutted by overwhelming scientific evidence, and therefore
10    the CDC will (or should) correct its guidance imminently. See,
11    https://www.icandecide.org/wp-content/uploads/2021/06/Letter-to-CDC-re-
12    recovered-superior-to-vaccinated_2021_05_28.pdf.
13
                FIRST CAUSE OF ACTION AGAINST DEFENDANTS
14                     Declaratory Relief Under 28 U.S.C. § 2201
15             United States Constitution 14th Amendment Bodily Integrity
             40.    Plaintiffs incorporate by reference the paragraphs above as if set
16
      forth in full herein.
17
             41.    Plaintiffs have fundamental constitutional rights to bodily integrity,
18
      including, especially, to be free from human medical experimentation. The
19
      FDA’s classification of Covid-19 vaccination (as emergency use or approved) is
20
      not determinative of the experimental status of the vaccination, as, for example,
21
      with the complete absence of any long-term safety data and the novel status of
22
      mRNA and adenovirus vaccines in humans.
23
             42.    The Constitutional Right to Bodily Integrity is well settled in law
24
      and ethics:
25
                    A.        “It cannot be disputed that the Due Process Clause protects
26
27
      24
28
        https://www.universityofcalifornia.edu/news/are-we-stuck-covid-19-forever
      (“may be”)
                                                      21
                                Complaint for Declaratory and Injunctive Relief
Case 5:21-cv-01243-JGB-KK Document 1 Filed 07/26/21 Page 22 of 31 Page ID #:22




 1          an interest in life as well as an interest in refusing [] medical treatment.”
 2          Cruzan v Director, Missouri Dept of Health (1990) 497 US 261, 279.
 3                B.     “Informed consent to medical treatment is fundamental in
 4          both ethics and law. Patients have the right to receive information and ask
 5          questions about recommended treatments so that they can make well-
 6          considered decisions about care. Successful communication in the patient-
 7          physician relationship fosters trust and supports shared decision making.”
 8          Citation: American Medical Association (2020). AMA Principles of
 9          Medical Ethics: I, II, V, VIII. Informed Consent. https://www.ama-
10          assn.org/delivering-care/ethics/informed-consent.
11                C.     As with all forms of medical therapy, informed consent must
12          precede vaccination administration.” Citation: The American College of
13          Obstetricians and Gynecologists, Committee on Ethics, Ethical Issues
14          With Vaccination for the Obstetrician–Gynecologist, Committee Opinion
15          Number 564, May 2013, (Reaffirmed 2016)
16          https://www.acog.org/Clinical-Guidance-and- Publications/Committee-
17          Opinions/Committee-on-Ethics/Ethical-Issues-With-Vaccination-for-the-
18          Obstetrician-Gynecologist.
19                D.      ‘Coerced consent to a medical procedure violates the medical
20          ethics of informed consent and informed refusal, as for example where an
21          individual who has been coerced to consent to injection of biotechnology,
22          due to governmental threat of loss of access to basic necessities of life
23          such as food and medical care, cannot be presumed to have provided
24          lawful informed consent to the injection.’ Citation: Bi, S. and Klusty, T
25          (2015). Forced Sterilizations of HIV-Positive Women: A Global Ethics
26          and Policy Failure. AMA J Ethics 17(10):952-957.
27          doi:10.1001/journalofethics. 2015.17.10.pfor2-1510.
28          https://journalofethics.ama-assn.org/article/forced-sterilizations-hiv-
                                                   22
                             Complaint for Declaratory and Injunctive Relief
Case 5:21-cv-01243-JGB-KK Document 1 Filed 07/26/21 Page 23 of 31 Page ID #:23




 1            positive-women-global-ethics-and-policy-failure/2015-10.
 2            43.   Plaintiffs are the only competent persons able to provide
 3    consent/refusal to the injection of Covid-19 vaccines into themselves. Neither
 4    Defendants nor third parties (such as the FDA) are able to provide such
 5    consent/refusal on behalf of Plaintiffs, nor can Defendants or third parties waive
 6    Plaintiffs’ rights to informed consent/refusal of Covid-19 vaccines. Because
 7    Defendants have indicated that consent to injection of a Covid-19 vaccine is an
 8    imminent condition of their ongoing college participation (and, hence, future
 9    livelihood), Plaintiffs fundamental rights are in jeopardy, and, so, Plaintiffs seek
10    declaratory relief to clarify their rights, and to, thereby, prevent immediate
11    harm.
12            44.   This real and concrete controversy exists between Plaintiffs and
13    Defendants, in that Defendants contend that they have the right, the power, and
14    the authority to require Plaintiffs’ coerced vaccination as a condition of
15    continuing participation at the public college (and hence control over Plaintiffs’
16    future livelihoods), and Plaintiffs maintain that such coercion is duress, because
17    they have the fundamental constitutional and statutory right to refuse vaccination
18    without disruption of their education and future livelihoods.
19            45.   Plaintiffs seek declaratory relief that Defendants’ vaccine mandate
20    rejecting Prescreening is an unscientific infringement upon Plaintiffs’
21    constitutional rights.
22            46.   This actual controversy between Defendants and Plaintiffs centers
23    upon the lives and health of Covid-19 recovered persons.
24            47.   Defendants have asserted in published documents that there is no
25    need to screen individuals before receiving the various vaccines, as Defendants
26    claim the vaccines are safe for administration to such people, despite the lack of
27    any testing of said individuals as part of the various trials regarding the various
28    vaccines.
                                                     23
                               Complaint for Declaratory and Injunctive Relief
Case 5:21-cv-01243-JGB-KK Document 1 Filed 07/26/21 Page 24 of 31 Page ID #:24




 1          48.    Defendants’ policy is a gross departure from its own long-standing
 2    vaccination policy to reduce life-threatening harm by prescreening.
 3          49.    Prescreening can be accomplished in exactly the same way as for all
 4    other viruses, by clinical definition, and by blood immunity test where indicated.
 5    (It is to be noted that physician members of Congress specifically endorse such
 6    immunity testing as lifesaving.)
 7          50.    Abundant scientific medical evidence exists showing that the
 8    vaccination of individuals who have had the virus and have recovered, or who
 9    currently have the virus, will result in serious health issues, including death to
10    certain individuals and that due process considerations require allowance for
11    prescreening, in order to protect the lives and health of said individuals.
12          51.    Defendants’ vaccine mandate that unscientifically rejects
13    Prescreening is the direct cause for the immediate and unnecessary threat of
14    injury and death to Plaintiffs.
15          52.    Defendants’ unscientific decision to reject Prescreening will
16    increase the short-term and long-term vaccine injury rate thereby making UC
17    campuses less safe from SARS-CoV-2, and other pathogens. Defendants’ direct
18    attack, under color of law, on Plaintiffs’ bodily integrity is an unconstitutional
19    abuse of power that is harming public health, not advancing it.
20          53.    Defendants are engaged in a pattern and practice of downplaying
21    and suppressing information that Covid-19 vaccination is experimental, does not
22    prevent SARS-CoV-2 transmission, and that Covid-19 vaccine injury is
23    widespread and harming public health. Defendants’ propaganda has become so
24    extreme as to irrationally disregard data and scientists exposing the propaganda.
25    The hallmark of Defendants’ propaganda is Defendants’ failure to cite credible
26    data in support of the propaganda, but rather to rely upon a ‘quasi pyramid
27    scheme’ or ‘echo chamber’ of continual deference to authority that also fails to
28    cite credible data in support of the propaganda.
                                                    24
                              Complaint for Declaratory and Injunctive Relief
Case 5:21-cv-01243-JGB-KK Document 1 Filed 07/26/21 Page 25 of 31 Page ID #:25




 1
               SECOND CAUSE OF ACTION AGAINST DEFENDANTS
                        Injunctive Relief Under 42 U.S.C. § 1983
 2             United States Constitution 14th Amendment Bodily Integrity
 3           54.    Plaintiffs incorporate by reference the paragraphs above as if set
 4    forth in full herein.
 5           55.    For Plaintiffs, COVID-19 vaccination is experimental, ineffective,
 6    and dangerous.
 7           56.    Plaintiffs cannot lawfully be coerced under duress to participate in
 8    the human medical experiment that is Operation Warp Speed, that Defendants
 9    have piggybacked their vaccine mandate on. Plaintiffs’ protected right to bodily
10    integrity is secured by the Due Process Clause of the United States Constitution,
11    allowing Plaintiffs to navigate the UC campuses free from forced medical
12    experimentation and segregation based on medical condition and genetic status.
13           57.    Defendants are state actors, and have instituted or imminently intend
14    to institute the Covid-19 vaccine mandate under color of law.
15           58.    The forcible administration of the COVID-19 vaccines, on penalty
16    of exclusion from campus, would deprive Plaintiffs of their substantive due
17    process rights as described herein.
18           59.    The harm to Plaintiffs cannot be adequately redressed in the event
19    that the Covid-19 vaccination mandate is carried out.
20           60.    Unless Defendants are enjoined, Plaintiffs will be irreparably
21    harmed, which harm includes, but not by way of limitation, death, or other
22    serious illness, and the loss of fundamental State and Federal constitutionally
23    protected rights.
24
               THIRD CAUSE OF ACTION AGAINST DEFENDANTS
25                      Injunctive Relief Under 42 U.S.C. § 1983
26      United States Constitution 14th Amendment Freedom from State Created
                                         Danger
27
             61.    Plaintiffs incorporate by reference the paragraphs above as if set
28
                                                    25
                              Complaint for Declaratory and Injunctive Relief
Case 5:21-cv-01243-JGB-KK Document 1 Filed 07/26/21 Page 26 of 31 Page ID #:26




 1    forth in full herein.
 2           62.    Plaintiffs have the 14th Amendment Due Process right to be free
 3    from Defendants placing Plaintiffs in a situation of involuntary vaccination, a
 4    position of actual, particularized danger based upon the deliberate indifference of
 5    Defendants to a known and obvious danger of Covid-19 vaccine injury.
 6           63.    Defendants’ deliberate indifference to the known and obvious
 7    danger of vaccine injury (including but not limited to Defendants’ inability to
 8    quantify the risks of the medical procedure they mandate) creates and exposes
 9    Plaintiffs to health dangers, the intensity of which Plaintiffs would not have
10    otherwise faced. Defendants’ rejection of science makes Plaintiffs more
11    vulnerable to vaccine injury.
12           64.    Plaintiffs’ current and future injuries as herein stated are reasonably
13    foreseeable to Defendants.
14           65.    Plaintiffs are in a special relationship with Defendants, in that
15    Plaintiffs are students enrolled at UC campuses.
16
            FOURTH CAUSE OF ACTION AGAINST DEFENDANTS
17     Unruh Act – Prohibiting Discrimination Based on Medical Condition and
18                                 Genetic Status

19
             66.    Plaintiffs incorporate by reference the paragraphs above as if set
20
      forth in full herein.
21
             67.    Plaintiffs invoke the Court’s supplemental jurisdiction to find that
22
      Defendants’ actions violate the Unruh Civil Rights Act, California Civil Code
23
      Section 51 et seq., which provides in part:
24
                    “All persons within the jurisdiction of this state are free
25
                    and equal, and no matter what their [] medical condition
26
                    [and] genetic information [] are entitled to the full and
27
                    equal accommodations, advantages, facilities, privileges,
28
                                                    26
                              Complaint for Declaratory and Injunctive Relief
Case 5:21-cv-01243-JGB-KK Document 1 Filed 07/26/21 Page 27 of 31 Page ID #:27




 1                 or services in all business establishments of every kind
 2                 whatsoever….
 3                 “‘Genetic information’ includes any request for, or
 4                 receipt of, genetic services, or participation in clinical
 5                 research that includes genetic services, by an individual
 6                 or any family member of the individual….
 7                 “‘Medical condition’ means [] Genetic characteristics.
 8                 For purposes of this section, “genetic characteristics”
 9                 means [] Any scientifically or medically identifiable gene
10                 or chromosome, or combination or alteration thereof, that
11                 is known to be a cause of a disease or disorder in a
12                 person or that person’s offspring, or that is determined to
13                 be associated with a statistically increased risk of
14                 development of a disease or disorder, and that is
15                 presently not associated with any symptoms of any
16                 disease or disorder.”
17          68.    Defendants’ decision to mandate experimental gene therapy upon
18    Plaintiffs is a direct violation of the Unruh Civil Rights Act, because it denies
19    Plaintiffs full and equal access to their UC campuses on the basis of Plaintiffs’
20    medical conditions and genetic information.
21          69.    The UC System, and each Defendant UC campus individually, is a
22    business establishment within the meaning of Cal. Civ. Code section 51, et seq.
23    within the jurisdiction of this filing Court. For example, Defendant UC is one of
24    the largest employers in the State of California, receiving approximately $1.7B
25    annually in revenue from Auxiliary Businesses, and includes campus services
26    that charge fees for goods and services and therefore are self-supporting, such as
27    housing, meals and bookstores, all three of which affect Plaintiffs Carly and
28    Deborah. As the UC states on its website, “Besides world-class classrooms and
                                                   27
                             Complaint for Declaratory and Injunctive Relief
Case 5:21-cv-01243-JGB-KK Document 1 Filed 07/26/21 Page 28 of 31 Page ID #:28




 1    labs, UC has dozens of museums, concert halls, art galleries, botanical gardens,
 2    observatories and marine centers — academic resources, but also exciting
 3    gathering places for the community.”
 4            70.   Defendants allow Covid-19 vaccinated persons the right to access
 5    the UC campuses, but make no such accommodation to Covid-19 recovered
 6    persons, who, to protect themselves from serious injury, or death, refuse to be
 7    vaccinated.
 8            71.   Defendants’ violations of the Unruh Civil Rights Act must be
 9    enjoined. These violations are imminent and ongoing. Defendants’ failure and
10    refusal to correct constitutes intentional discrimination against Plaintiffs and
11    those similarly situated.
12            72.   Defendants’ violations of the Unruh Civil Rights Act have harmed
13    and will continue to harm Plaintiffs.
14            73.   Because Defendants’ discriminatory conduct is ongoing, declaratory
15    and injunctive relief are appropriate remedies.
16            74.   Plaintiffs are entitled to declaratory and injunctive relief as well as
17    reasonable attorneys’ fees and costs incurred in bringing this action, together
18    with statutory damages.
19
               FIFTH CAUSE OF ACTION AGAINST DEFENDANTS
20        Cal. Gov. Code section 11135 – Prohibiting Discrimination Based on
21                      Medical Condition and Genetic Status

22
              75.   Plaintiffs incorporate by reference the paragraphs above as if set
23
      forth in full herein.
24
              76.   California Government Code Section 11135 is California’s civil
25
      rights analogue to Title VI of the Federal Civil Rights Act. Section 11135 states
26
      that:
27
                    “[n]o person in the State of California shall, on the basis
28
                                                    28
                              Complaint for Declaratory and Injunctive Relief
Case 5:21-cv-01243-JGB-KK Document 1 Filed 07/26/21 Page 29 of 31 Page ID #:29




 1                   of [] genetic information [] be unlawfully denied full and
 2                   equal access to the benefits of, or be unlawfully subjected
 3                   to discrimination under, any program or activity that . . .
 4                   is funded directly by the state, or receives any financial
 5                   assistance from the state[.]”
 6                   Cal. Gov. Code. § 11135(a).
 7          77.      Section 11139 provides a private right of action for enforcement,
 8    stating: “This article and regulations adopted pursuant to this article may be
 9    enforced by a civil action for equitable relief, which shall be independent of any
10    other rights and remedies.”
11          78.      Section 11139 also prohibits the statute from being “interpreted in a
12    manner that would frustrate its purpose.”
13          79.      Defendants’ vaccination mandate is the product of Defendants’
14    intentional pattern and practice to unlawfully deny full and equal access to UC
15    campuses on the basis of genetic information.
16          80.      Defendants have and continue to violate section 11135, by
17    unlawfully denying Plaintiffs the benefits of, and unlawfully subjecting Plaintiffs
18    to discrimination under, Defendants’ vaccination mandate for the reasons set
19    forth above.
20          81.      Defendants have refused and failed to provide Plaintiffs with full
21    and equal access to its facilities, programs, services and activities as required by
22    section 11135, et seq.
23          82.      Defendants’ violations of section 11135 have harmed and will
24    continue to harm Plaintiffs.
25          83.      Because Defendants’ discriminatory conduct is ongoing, declaratory
26    and injunctive relief are appropriate remedies.
27          84.      Plaintiffs are entitled to declaratory and injunctive relief as well as
28    reasonable attorneys’ fees and costs incurred in bringing this action.
                                                     29
                               Complaint for Declaratory and Injunctive Relief
Case 5:21-cv-01243-JGB-KK Document 1 Filed 07/26/21 Page 30 of 31 Page ID #:30




 1                             REQUEST FOR JURY TRIAL
 2          85.Plaintiffs request a jury trial on factual matters.
 3                                 REQUEST FOR RELIEF
 4          86.Plaintiffs request the Court grant the following relief:
 5              A. Issue an order to show cause shifting the burden to Defendants to
 6    prove that Defendants’ decision to reject scientifically accepted Prescreening
 7    meets a compelling State interest, and that such decision to reject accepted
 8    Prescreening science is narrowly tailored to avoid unnecessary infringement
 9    upon Plaintiffs’ Constitutional rights
10              B. Issue a declaratory judgment that Defendants’ unscientific decision
11    to reject Prescreening science, in order to unscientifically propagate Defendants’
12    one-size-fits-all vaccine mandate, imminently threatens the lives of Plaintiffs,
13    and others, and unlawfully segregates them based on their Covid-19 Recovered
14    medical condition and natural genetic status, which is an unlawful infringement
15    by Defendants upon Plaintiffs’ constitutional rights, that places Plaintiffs’ lives
16    and public health in jeopardy.
17              C. Issue a temporary restraining order, and a preliminary injunction to
18    restrain Defendants’ from utilizing the discredited tools of coercion and
19    segregation of natural/unvaccinated peoples in violation of Federal and State law,
20    including but not limited to Defendants’ unscientific one-size-fits-all vaccine
21    mandate, where Defendants reject scientifically accepted Prescreening, and,
22    therefore, place Plaintiffs’ lives and public health in jeopardy.
23              D. Issue a permanent injunction to restrain Defendants’ from utilizing
24    the discredited tools of coercion and segregation of natural/unvaccinated peoples
25    in violation of Federal and State law, including but not limited to Defendants’
26    unscientific one-size-fits-all vaccine mandate where Defendants reject
27    scientifically accepted Prescreening and therefore place Plaintiffs’ lives and
28    public health in jeopardy.
                                                   30
                             Complaint for Declaratory and Injunctive Relief
Case 5:21-cv-01243-JGB-KK Document 1 Filed 07/26/21 Page 31 of 31 Page ID #:31




 1              E. Issue an order awarding Plaintiffs statutory damages, costs of suit,
 2    and reasonable attorneys’ fees and expenses.
 3              F. Issue such other and further relief as this Court deems equitable,
 4    just, and proper.
 5    Dated this July 26, 2021
 6

 7
                                   /s/ Christina Gilbertson
                                 Christina Gilbertson (California Bar No. 236877)
 8                               christina@jfnvlaw.com
 9                               Jennings & Fulton, LTD
                                 2580 Sorrel Street
10                               Las Vegas, NV 89146
11                               Phone: 702-979-3565

12                               Gregory J. Glaser (California Bar No. 226706)
13                               greg@gregglaser.com
                                 Greg Glaser, Attorney at Law
14                               4399 Buckboard Drive #423
15                               Copperopolis, CA 95228
                                 Phone: 925-642-6651
16

17                               Joseph S. Gilbert (Nevada Bar No. 9033)
                                 joey@joeygilbertlaw.com
18                               Joey Gilbert & Associates
19                               405 Marsh Avenue
                                 Reno, NV 89509
20                               Phone: 775-284-7700
21                               (Subject to pro hac vice admission)

22                               Attorneys for Plaintiffs
23

24

25

26
27

28
                                                   31
                             Complaint for Declaratory and Injunctive Relief
